                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

ERIC KINSINGER, et al.,                            )
                  Plaintiffs,                      )
                                                   )
               v.                                  )   Civil Case No. 3:17cv643-FDW-DCK
                                                   )
SMARTCORE, LLC, et al.,                            )
               Defendants.                         )

                                              ORDER

       By Order dated November 10, 2020, the undersigned was designated by the Court to

conduct a telephonic hearing on Defendant William H. Winn, Jr.’s claimed exemptions pursuant to

N.C. Gen. Stat. § 1C-1603(e)(7), and to prepare a Memorandum and Recommendation for review

by the Court. Counsel for Defendant Winn and for Plaintiffs Eric and Denise Kinsinger have

advised that they are both available for a telephonic hearing on Thursday, March 25, 2021.

       Accordingly, for good cause,

       It is hereby ORDERED that a telephonic hearing on Defendant Winn’s claimed statutory

exemptions is SCHEDULED for 1:00 p.m. on Thursday, March 25, 2021. Plaintiffs’ Counsel, John

M. Olson, and Defendant Winn’s Counsel, Lacey Moore Duskin, will be provided a call-in number

to connect to the telephonic hearing at the scheduled date and time.

       Counsel are DIRECTED to confer with one another prior to the telephonic hearing in a

good faith effort to resolve or limit the areas of disagreement in this matter in accordance with Local

Civil Rule 7.1(b).

                                                       March 19, 2021



                                                       __________________________________
                                                       Erica H. Petri, Hearing Officer Designee




      Case 3:17-cv-00643-FDW-DCK Document 164 Filed 03/19/21 Page 1 of 1
